Citation Nr: 0300538	
Decision Date: 01/10/03    Archive Date: 01/28/03

DOCKET NO.  01-03 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial evaluation in excess of 40 
percent for low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from September 
1969 to June 1973 and subsequent service with the United 
States Army Reserves.

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.


REMAND

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
was signed into law.  In addition, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), 
were published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002)).  The Board will assume 
for the purpose of this decision that the liberalizing 
provisions of the VCAA and the implementing regulations 
are applicable to the issue on appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence 
of a well-grounded claim, and provide that VA will assist 
a claimant in obtaining evidence necessary to substantiate 
a claim but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  They 
also require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

The veteran contends that his low back disability is more 
severe than is reflected by the currently assigned 
evaluation.  The Board observes that on VA examination in 
May 2001, the examiner diagnosed discogenic low back pain 
and disc disease of the lumbar spine.  He noted that the 
veteran had limited range of motion of the lumbar spine 
and occasional radiculopathy in the left leg.  The Board 
also notes that in adjudicating the veteran's claim, the 
RO has not considered the potential applicability of 
diagnostic criteria other than those for arthritis and 
lumbosacral strain.  However, because the veteran has 
manifested symptoms compatible with intervertebral disc 
syndrome, the criteria for evaluating intervertebral disc 
syndrome must also be considered.

During the pendency of the veteran's appeal, the criteria 
for evaluating intervertebral disc syndrome were revised.  
See 67 Fed. Reg. 56509-56516 (September 4, 2002).  Where 
the law or regulation changes after a claim has been filed 
or reopened but before the administrative or judicial 
appeal process has been concluded, the version most 
favorable to the appellant applies unless Congress 
provided otherwise or permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary did so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  As noted, 
the RO has not adjudicated the veteran's claim pursuant to 
the criteria for evaluating intervertebral disc syndrome.  
In the Board's opinion, the veteran could be prejudiced as 
a result of the Board deciding the claim under the new 
criteria before the RO has done so.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  

The Board also notes that in an August 2002 rating 
decision the RO deferred the issue of entitlement to a 
total rating based on unemployability due to service-
connected disabilities.  This issue should also be 
developed and adjudicated before the case is returned to 
the Board for any further appellate action regarding the 
issue of entitlement to an initial rating in excess of 40 
percent for low back disability.

In light of the foregoing, the case is REMANDED to the RO 
for the following actions:

1.  The RO should obtain from the veteran 
the names and addresses of any VA and non-
VA medical care providers who have treated 
him for low back disability since August 
1989.  After securing any necessary 
release(s) from the veteran, the RO should 
attempt to obtain copies of all identified 
records not currently associated with the 
claims folder.

The RO should also, if appropriate, take 
steps to develop evidence regarding the 
veteran's claim of entitlement to a total 
rating based on unemployability due to 
service connected disabilities.

2.  If the RO is unsuccessful in 
obtaining any records identified by the 
veteran, it should so inform the 
veteran and her representative, and 
request them to provide a copy of such 
records.

3.  Then, the RO should schedule the 
veteran for a VA examination by a 
physician with appropriate expertise to 
determine the current degree of 
severity of the veteran's service-
connected low back disability.  The 
veteran should be properly notified of 
the date, time, and place of the 
examination in writing.  The claims 
folders, to include a copy of this 
Remand, must be made available to and 
be reviewed by the examiner.

Any special diagnostic studies deemed 
necessary should be performed.  

The examiner should describe all 
symptomatology due to the veteran's 
service-connected low back disability.

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of 
motion, if any, accompanied by pain.  
To the extent possible, the examiner 
should assess the extent of any pain.  
Tests of joint movement against varying 
resistance should be performed.  The 
examiner should also describe the 
extent of any incoordination, weakened 
movement and excess fatigability on 
use.  The examiner should also express 
an opinion concerning whether there 
would be additional limits on 
functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, to the 
extent possible, provide an assessment 
of the functional impairment on 
repeated use or during flare-ups.

The existence of any ankylosis of the 
lumbar spine should also be identified.

The examiner should identify the 
presence of muscle spasm on extreme 
forward bending, loss of lateral spine 
motion in a standing position, listing 
of the whole spine to the opposite 
side, positive Goldthwaite's sign, 
marked limitation of forward bending, 
loss of lateral motion with osteo-
arthritic changes, or narrowing or 
irregularity of joint spaces.  

If intervertebral disc syndrome is 
identified, the examiner should note 
the total duration of any 
incapacitating episodes of that 
disability.  An incapacitating episode 
is a period of acute signs and symptoms 
due to intervertebral disc syndrome 
that requires bed rest prescribed by a 
physician and treatment by a physician.  

The examiner should also provide an 
opinion concerning the impact of the 
veteran's service-connected low back 
disability on his ability to work.  

The rationale for all opinions 
expressed should also be provided.

6.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

7.  When the above development has been 
completed, the RO should readjudicate the 
issue on appeal and should also adjudicate 
the veteran's claim of entitlement to a 
total rating based on unemployability due 
to service connected disabilities.  In 
evaluating the veteran's service-connected 
low back disability, the RO should ensure 
that both the old and new diagnostic 
criteria for intervertebral disc syndrome 
are considered.  The RO should also give 
consideration to the possibility of staged 
ratings, pursuant to Fenderson v. West, 12 
Vet.App. 119 (1999).  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the RO should 
issue a supplemental statement of the case 
(SSOC) and afford the veteran and his 
representative an appropriate opportunity 
to respond.  The SSOC should include 
citation to all relevant regulatory 
provisions, to include the old and new 
diagnostic criteria for evaluating 
intervertebral disc syndrome.  If a new 
issue is addressed in a statement of the 
case, the veteran should be informed of 
the requirements to perfect an appeal with 
respect to that issue.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet.App. 369 (1999).  By this remand the Board 
intimates no opinion, either factual or legal, as to any 
ultimate conclusion warranted in this case.

This case must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).




